Title: From Benjamin Franklin to Richard Jackson, 29 March 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. March 29. 1764
In my last I inform’d you that the Agreement between the Governor and Assembly was not likely long to continue. The enclos’d Paper will show you that the Breach is wider now than ever. And ’tis thought there will be a general Petition from the Inhabitants to the Crown, to take us under its immediate Government. I send you this early Notice of what is intended that you may prepare Minds for it, as they fall in your Way. If I can have time I will send you a Copy of the Bill we last sent up, and which was refused. But if it goes not by this Vessel, we shall send it via Lisbon in one that sails in a few Days.
Be assured, that we all think it impossible to go on any longer under a Proprietary Government. By the Resolves you will see, that never was greater Unanimity in any Assembly. Enclos’d I send you a Draft of what I think will be pretty nearly the Petition, that you may see the Tenor of it. Note, There was an Agreement between the First Proprietor W. Penn, and the Crown, for the Sale of the Government at £11,000 of which £2,000 was paid him. Note also, that the Crown has a great Sum in the Proprietaries Hands, half the Quitrents of the Lower Counties belonging to the Crown, of which the Proprietaries are Receivers, and I believe have never render’d any Account.
You will endear yourself to us forever, if you can get this Change of Government compleated.
I write in great haste; but am Dear Friend, Yours most affectionately
B Franklin

P.S. Besides the general Petitions of the Inhabitants the Assembly will present an Address to the same Purpose.
 Endorsed: 29 Mar 1764 Benjn Franklin Esq
